DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-22 are objected to because of the following informalities:  Applicant has numbered both the second and the third claims as claim 2. Applicant is requested to provide a clean set of claims in response to this action with claims 2 (second instance) through claim 22 renumbered as claims 3-23 with dependencies corrected as well.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 (both instances) and 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al., US 2015/0232789  A1 in view of Torres et al., US 2012/0309945 A1. Torres ‘789 discloses detergent compositions comprising [0022] a) a benefit agent, wherein the benefit agent comprises at least one hydrolytically unstable bond; [0023] b) an aprotic solvent, preferably wherein the aprotic solvent has a molecular weight of between 70 and 250, or even between 90 and 200, or even between 100 and 175, or even between 100 and 150; [0024] c) a detergent adjunct ingredient. Dye may be present at 0.00001 to 50% of the compositions [0085]. One suitable dye is Dye A, as depicted at the top of p. 9. Regarding claim 2 (first instance), Torres further discloses that Dye C [0122]-[0123] results from the hydrolysis of the unstable ester bonds of Dye A. Note that Dye C corresponds to Formula X of claim 1 in which the R1 on the thiophene ring is methyl, one of the R1 groups adjacent to the azo group on the phenyl ring is methyl and the rest of the R1 groups are H. A is 3-10 repeat units of polyethyleneoxy. Dye A may be incorporated into unit dose detergent pouches along with solvents and surfactant as exemplified in Example 2. 
	Torres ‘945 teaches thiophene azo carboxylate dyes for use as hueing 
agents, laundry care compositions comprising such dyes that may serve as hueing 
agents, processes for making such dyes and laundry care compositions and 
methods of using the same (abstract). Such dyes are advantageous in providing a hueing effect, for example, a whitening effect to fabrics, while not building up over time and causing undesirable blue discoloration to the treated fabrics.  Such dyes are 
also generally stable to bleaching agents used in laundry care compositions. Dye may be incorporated at 0.000001 to 10% of the compositions [0105]. See the dye depicted schematically at [0033]. Suitable thiophenyl moieties include Entry 116 of Table 1, in which one of the groups on the thiophene is cyano, another is an amide, and the R1 group between them is SO3H. Regarding the phenyl moiety, see, for example, entries 62 and 64 in Table 3. The examiner notes that these groups are chemically very similar to those of Dye A of Torres ‘789, and they would be expected to hydrolyze similarly in wash water to afford compounds such as the second species of claim 11. Regarding the use of more than one azo dye, where different compounds are disclosed as having the same function, the use of both or several such together would be an obvious expedient in the absence of evidence to the contrary. 
	It would have been obvious at the time of filing to incorporate the azo dyes of Torres ‘945 and Torres ‘789 into laundry detergents and fabric treatment compositions, because each of the Torres references discloses one of the two dyes presently claimed, as well as its use in laundry and fabric treatment compositions. The species of claims 2 and 11 would be expected to arise in wash water, in amounts overlapping those presently claimed, upon hydrolysis of compounds disclosed as suitable in the references. Determination of suitable amounts of each dye to use, where both are disclosed, amounts to simple formulation in the absence of disclosure of unexpected results. Regarding claims 7-10, see [0027]-[0030] of both Torres ‘945 and Torres ‘789. Regarding claim 12, the recited materials are conventional detergent additives. See [0096] of Torres ‘945 and [0046] of Torres ‘789. Claims 13-22 are drawn to conventional methods of treating laundry and the laundry so treated. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761